Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-13-00880-CV

                         Jose C. LOPEZ and Georgia Rodriguez,
                                     Appellants

                                            v.

                   WALTER MORTGAGE COMPANY LLC, et al.,
                               Appellees

              From the 79th Judicial District Court, Jim Wells County, Texas
                            Trial Court No. 10-03-48902-CV
                     Honorable Richard C. Terrell, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARION

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of the appeal are taxed against appellants.

      SIGNED February 5, 2014.


                                             _________________________________
                                             Catherine Stone, Chief Justice